Exhibit 10.68


CONFIDENTIAL & PROPRIETARY EXECUTION VERSION







--------------------------------------------------------------------------------

This exempted limited partnership is a limited partner of certain entities that
earn “carried interest” on profits from various funds, accounts or investments
managed or advised by AGM.

--------------------------------------------------------------------------------



                                                    








APOLLO GLOBAL CARRY POOL AGGREGATOR II, L.P.
    






Amended and Restated


Agreement of Exempted Limited Partnership












                                                  

Dated June 26, 2018

                                                  








                                                    














--------------------------------------------------------------------------------


 


TABLE OF CONTENTS


Page
ARTICLE 1 DEFINITIONS1
Section 1.1Definitions; Interpretation    1
ARTICLE 2 FORMATION AND ORGANIZATION10
Section 2.1Continuation    10
Section 2.2Name    10
Section 2.3Organizational Certificates and Other Filings    11
Section 2.4Offices    11
Section 2.5Term of Partnership    11
Section 2.6Purpose of the Partnership    12
Section 2.7Actions by Partnership    13
Section 2.8Admission of Limited Partners    13
Section 2.9Withdrawal of Initial Limited Partner    13
ARTICLE 3 CAPITAL14
Section 3.1Contributions to Capital    14
Section 3.2Rights of Partners in Capital    15
Section 3.3Capital Accounts    15
Section 3.4Allocation of Profit and Loss    16
Section 3.5Tax Allocations    17
Section 3.6Tax Treatment of Interests in the Partnership    18




-i-



--------------------------------------------------------------------------------

 


Section 3.7AEOI    19
Section 3.8Reserves; Adjustments for Certain Future Events    20
Section 3.9Finality and Binding Effect of General Partner’s Determinations    21
ARTICLE 4 DISTRIBUTIONS21
Section 4.1Distributions    21
Section 4.2Withholding of Certain Amounts    23
Section 4.3Limitation on Distributions    23
ARTICLE 5 MANAGEMENT24
Section 5.1Rights and Powers of the General Partner    24
Section 5.2Delegation of Duties    25
Section 5.3Transactions with Affiliates    26
Section 5.4Expenses    26
Section 5.5Rights of Limited Partners    26
Section 5.6Other Activities of General Partner    27
Section 5.7Duty of Care; Indemnification    27
ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS29
Section 6.1Admission of Additional Limited Partners; Effect on Points    29
Section 6.2Admission of Additional General Partner    29
Section 6.3Transfer of Interests of Limited Partners    29
Section 6.4Withdrawal of Partners    31
Section 6.5Pledges    31




-ii-



--------------------------------------------------------------------------------

 


ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS31
Section 7.1Allocation of Points    31
Section 7.2Retirement of Partner    32
Section 7.3Effect of Retirement on Points    33
ARTICLE 8 DISSOLUTION AND LIQUIDATION33
Section 8.1Dissolution and Liquidation of Partnership    33
ARTICLE 9 GENERAL PROVISIONS34
Section 9.1Amendment of Partnership Agreement and Co-Investors (A) Partnership
Agreements    34
Section 9.2Special Power-of-Attorney    35
Section 9.3Notices    36
Section 9.4Agreement Binding Upon Successors and Assigns    36
Section 9.5Good Faith; Discretion    36
Section 9.6Merger, Consolidation, etc.    37
Section 9.7Governing Law; Dispute Resolution    37
Section 9.8Termination of Right of Action    39
Section 9.9Not for Benefit of Creditors    39
Section 9.10Reports    39
Section 9.11Filings    39
Section 9.12Counterparts    39








-iii-



--------------------------------------------------------------------------------

 





APOLLO GLOBAL CARRY POOL AGGREGATOR II, L.P.
AMENDED AND RESTATED
AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP
AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP of APOLLO GLOBAL
CARRY POOL AGGREGATOR II, L.P., a Cayman Islands exempted limited partnership
(the “Partnership”), dated June 26, 2018 and effective September 19, 2017 (the
“Effective Date”), by and among Apollo Global Carry Pool GP, LLC with respect to
Series A, a Delaware limited liability company registered as a foreign company
in the Cayman Islands, as the sole general partner (in such capacity, the
“General Partner”), the Initial Limited Partner (as defined below), and the
other Persons (as defined below) whose names are recorded from time to time as
limited partners of the Partnership in the Register of Partners (as defined
below).
R E C I T A L S :
A.    The Partnership was registered by the General Partner as a limited
partnership in Delaware under the Delaware Act upon the filing of the
Certificate of Limited Partnership of the Partnership with the Office of the
Secretary of State of the State of Delaware on September 19, 2017.
B.    The General Partner and the Initial Limited Partner entered into an
Agreement of Limited Partnership, dated September 19, 2017 (the “Original
Agreement”).
C.    On the date hereof, the Partnership deregistered as a limited partnership
under the laws of the State of Delaware and registered as an exempted limited
partnership under the Exempted Limited Partnership Law (2018 Revision) (as
amended from time to time) of the Cayman Islands (the “Partnership Law”)
pursuant to the filing of the Certificate in accordance with the Partnership Law
(the “Migration”).
D.    The parties hereto desire to amend and restate the Original Agreement in
its entirety to: (i) reflect the admission to the Partnership of those Persons
(as defined below) who are listed on the Register of Partners as limited
partners of the Partnership; (ii) effect the withdrawal of the Initial Limited
Partner; and (iii) reflect the modifications set forth herein.
NOW, THEREFORE, the parties hereby agree to amend and restate the Original
Agreement in its entirety to read as follows:




-iv-



--------------------------------------------------------------------------------


 


ARTICLE 1
DEFINITIONS

Section 1.1    Definitions; Interpretation
(a)    Capitalized terms used but not otherwise defined herein have the
following meanings:
“AEOI” means (a) legislation known as the U.S. Foreign Account Tax Compliance
Act, sections 1471 through 1474 of the Code and any associated legislation,
regulations (whether proposed, temporary or final) or guidance, any applicable
intergovernmental agreement and related statutes, regulations or rules, and
other guidance thereunder, (b) any other similar legislation, regulations, or
guidance enacted in any other jurisdiction which seeks to implement similar
financial account information reporting and/or withholding tax regimes,
including the OECD Standard for Automatic Exchange of Financial Account
Information in Tax Matters– the Common Reporting Standard and any associated
guidance, (c) any other intergovernmental agreement, treaty, regulation,
guidance, standard or other agreement entered into in order to comply with,
facilitate, supplement or implement the legislation, regulations, guidance or
standards described in clauses (a) and (b) of this definition, and (d) any
legislation, regulations or guidance in any jurisdiction that give effect to the
matters outlined in the preceding clauses of this definition.
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include Portfolio Companies (except with respect to Bad Acts).
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“Agreement” means this Amended and Restated Agreement of Exempted Limited
Partnership, as amended or supplemented from time to time.
“APH” means, as the context requires, any or all of (i) APH Holdings (DC), L.P.,
(ii) APH Holdings (FC), L.P., and/or (iii) APH Holdings, L.P., each a Cayman
Islands exempted limited partnership.
“Applicable Tax Representative” means, with respect to a tax matter, the General
Partner, the Tax Matters Partner or the Partnership Representative (each in its
capacity as such), as applicable.


“Award Letter” means, with respect to any Limited Partner, the letter agreement
between the Partnership and such Limited Partner (including any Annex or
Schedule thereto) setting forth (i) such Limited Partner’s Points, (ii) such
Limited Partner’s vesting terms relating to Points, (iii) any restrictive
covenants with respect to such Limited Partner, (iv) the definition of “Bad
Act,”




v



--------------------------------------------------------------------------------

 


and (v) any other terms applicable to such Limited Partner, as the same may be
amended or supplemented from time to time.
“Bad Act” has the meaning ascribed to that term in a Limited Partner’s Award
Letter.
“BBA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6241 of the Code), as enacted by the United States Bipartisan Budget Act
of 2017, Pub. L. No. 114-74, as amended from time to time, and the Treasury
Regulations (whether proposed, temporary or final), including any subsequent
amendments and administrative guidance, promulgated thereunder (or which may be
promulgated in the future), together with any similar United States state, local
or non-U.S. law.
“Book-Tax Difference” means the positive difference (if any) between the
Carrying Value of a Partnership asset and its adjusted tax basis for United
States federal income tax purposes, as determined at the time of any of the
events described in the definition of Carrying Value, which for purposes of this
Agreement shall include any accrued income in respect of securities contributed
to or held (directly or indirectly) by the Partnership as of the date of any
such event. The General Partner shall maintain an account in the name of each
Limited Partner that reflects such Limited Partner’s share of any Book-Tax
Difference.
“Capital Account” means with respect to each Partner the capital account(s)
established and maintained on behalf of such Partner as described in Section
3.3.
“Carried Interest Revenues” means, with respect to any Fund, any carried
interest, incentive allocations, performance allocations or similar
performance-based compensation earned by the applicable Fund General Partner
with respect to such Fund.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
Carrying Values of all Partnership assets shall be adjusted to equal their
respective fair market values (as determined by the General Partner), in
accordance with the rules set forth in Treasury Regulations section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately prior to:
(i) the date of the acquisition of any interests in the Partnership by any new
Partner or of any additional interests by any existing Partner in exchange for
more than a de minimis capital contribution; (ii) the date of the distribution
of more than a de minimis amount of any Partnership asset to a Partner,
including cash as consideration for an interest in the Partnership; (iii) the
date of the grant of more than a de minimis profits interest in the Partnership
as consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner, or by a new Partner acting in his capacity
as a Partner or in anticipation of becoming a Partner; or (iv) the liquidation
of the Partnership within the meaning of Treasury Regulations section
1.704-l(b)(2)(ii)(g); provided, that any adjustment pursuant to clauses (i),
(ii) and (iii) above shall be made only if the General Partner reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners. The Carrying Value of any
Partnership asset distributed to any Partner shall be adjusted immediately prior
to such distribution to equal its fair market value (as determined by the
General Partner). The Carrying Value of any asset contributed by a Partner to
the Partnership shall be the fair market value (as determined by the General
Partner) of the asset at the date of its contribution.




vi



--------------------------------------------------------------------------------

 


“Catch Up Amount” means the product derived by multiplying (a) the amount of any
Book-Tax Difference arising on the admission to the Partnership of a
Newly-Admitted Limited Partner by (b) the percentage derived by dividing the
number of Points issued to the Newly-Admitted Limited Partner, by the aggregate
number of Points on the date the Newly-Admitted Limited Partner is admitted to
the Partnership. The General Partner shall maintain an account in the name of
each Newly-Admitted Limited Partner that reflects such Limited Partner’s Catch
Up Amount, which shall be adjusted as necessary to reflect any subsequent
reduction in such Book-Tax Difference corresponding to any subsequent negative
adjustments to the Carrying Value of the Partnership’s assets that relate to
such Book-Tax Difference, and which may be further adjusted to the extent the
General Partner determines in its sole and absolute discretion is necessary to
cause the Catch Up Amount to be equal to the amount necessary to provide such
Limited Partner with a requisite share of Partnership capital based on such
Limited Partner’s Points in accordance with the terms of this Agreement and any
Other Agreement entered into by such Limited Partner pursuant to Section 9.1(b).
“Certificate” means the statement filed with the Registrar on June 26, 2018,
pursuant to section 9 of the Partnership Law in respect of the Partnership and
any statement of changes in the registered particulars of the Partnership filed
with the Registrar pursuant to section 10 of the Partnership Law.
“Class” means any class of Interests as may from time to time be established by
the General Partner.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund General Partner in respect of any “general partner giveback,” “general
partner clawback” or similar obligation of such Fund General Partner pursuant to
the Fund LP Agreement of the applicable Fund.
“Clawback Share” means, as of the time of determination, with respect to any
Limited Partner and any Clawback Payment, a portion of such Clawback Payment
equal to (a) the cumulative amount distributed to such Limited Partner of
Operating Profit attributable to the Fund to which the Clawback Payment is
required to be made, divided by (b) the cumulative amount so distributed to all
Limited Partners with respect to such Operating Profit attributable to such
Fund. It is intended that the Clawback Share of a Limited Partner that does not
hold a Class or tranche of Interests corresponding to the applicable Fund with
respect to which such Clawback Share is attributable shall, to the extent
related to distributions from the Partnership, be equal to zero percent (0%).
“Co-Investors (A) Entity” means an investment vehicle formed by AGM or any of
its Affiliates to facilitate the investment in any Fund by employees of AGM or
its Affiliates and their Related Parties.
“Co-Investors (A) Partnership Agreement” means the limited partnership agreement
of any Co-Investors (A) Entity, as in effect from time to time.




vii



--------------------------------------------------------------------------------

 


“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.
“Covered Person” has the meaning set forth in Section 5.7(a).
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act (6
Del. C. §§ 17-101 et seq.), as amended and in effect from time to time, or any
successor law.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“Effective Date” has the meaning set forth in the preamble.
“Final Adjudication” has the meaning set forth in Section 5.7(a).
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.
“Fund” means any pooled investment vehicle or managed account advised or managed
by the applicable Fund General Partner and each “Parallel Fund” of such Fund
within the meaning of the Fund LP Agreement of such Fund. Such term also
includes each alternative investment vehicle created by a Fund and/or any such
Parallel Fund, to the extent the context so requires.
“Fund General Partner” means the Affiliate of AGM that acts in the capacity of
the general partner, managing member, manager or similar Person of any Fund
pursuant to the Fund LP Agreement of such Fund, excluding any such Person set
forth on Schedule V.
“Fund GP Agreement” means the constituent agreement, certificate or other
document governing a Fund General Partner, as in effect from time to time.
“Fund LP Agreement” means the limited partnership agreement of any Fund, as in
effect from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“GCP II Intermediate Pooling Vehicles” means Apollo Global Carry Pool
Intermediate, L.P., Apollo Global Carry Pool Intermediate (DC), L.P., and Apollo
Global Carry Pool Intermediate (FC), L.P., each a Cayman Islands exempted
limited partnership.
“General Partner” has the meaning set forth in the preamble and includes any
successor to the business of the General Partner in its capacity as general
partner of the Partnership.
“Governmental Authority” means: (i) any government or political subdivision
thereof, whether non‑U.S. or U.S., national, state, county, municipal or
regional; (ii) any agency or




viii



--------------------------------------------------------------------------------

 


instrumentality of any such government, political subdivision or other
government entity (including any central bank or comparable agency); and
(iii) any court.
“Home Address” has the meaning set forth in Section 9.3.
“Initial Limited Partner” means Apollo Principal Holdings VI GP, LLC, solely in
its capacity as the Initial Limited Partner.
“Interest” means the entire limited partnership interest owned by a Partner in
the Partnership as of any date of determination, including the right of such
Partner to any and all benefits to which a Partner may be entitled as provided
in this Agreement, together with the obligations of such Partner to comply with
all the terms and provisions of this Agreement.
“JAMS” has the meaning set forth in Section 9.7(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person is withdrawn entirely as a limited partner of the Partnership,
in his capacity as a limited partner of the Partnership, in accordance with the
terms hereof. All references herein to a Limited Partner shall be construed as
referring collectively to such Limited Partner and to each Related Party of such
Limited Partner (and to each Person of which such Limited Partner is a Related
Party) that also is or that previously was a Limited Partner, except to the
extent that the General Partner determines that the context does not require
such interpretation as between such Limited Partner and his Related Parties.
“Losses” has the meaning set forth in Section 5.7(a).
“Migration” has the meaning set forth in Recital C.
“Newly-Admitted Limited Partner” has the meaning set forth in Section 4.1(d)(i).
“Notice of Dissolution” has the meaning ascribed to that term in Section 8.1(c).
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership. To the extent derived from any Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the relevant Fund, and any items not derived from a Fund shall be determined
in accordance with the accounting policies, principles and procedures used by
the Partnership for U.S. federal income tax purposes. Operating Loss shall not
include any loss attributable to a Book-Tax Difference. The General Partner
shall allocate any Operating Loss derived from any Fund to the Classes or
tranches of Interests to which such Operating Loss relates or in such other
manner as determined by the General Partner. All references herein to the
Operating Loss of the Partnership shall be construed as referring to the
Operating Loss of the GCP II Intermediate Pooling Vehicles, as the context
requires.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership. To the extent derived from any Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and




ix



--------------------------------------------------------------------------------

 


procedures applicable to the determination by the relevant Fund, and any items
not derived from a Fund shall be determined in accordance with the accounting
policies, principles and procedures used by the Partnership for U.S. federal
income tax purposes. Operating Profit shall not include any income or gain
attributable to a Book-Tax Difference. The General Partner shall allocate any
Operating Profit derived from any Fund to the Classes or tranches of Interests
to which such Operating Profit relates or in such other manner as determined by
the General Partner. All references herein to the Operating Profit of the
Partnership shall be construed as referring to the Operating Profit of the GCP
II Intermediate Pooling Vehicles, as the context requires.
“Original Agreement” has the meaning set forth in Recital B.
“Other Agreements” has the meaning set forth in Section 9.1(b).
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” has the meaning set forth in the preamble.
“Partnership Law” has the meaning set forth in Recital C.
“Partnership Representative” means for any relevant taxable year of the
Partnership to which the BBA Audit Rules apply, the General Partner acting in
the capacity of the “partnership representative” (as such term is defined under
the BBA Audit Rules) or such other Person as is appointed to be the “partnership
representative” by the General Partner from time to time.
“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.
“Point” means, with respect to any Limited Partner and any Class or tranche of
Interests, an economic interest in the Operating Profit or Operating Loss
attributable to such Class or tranche of Interests. The aggregate number of
Points available for assignment to all Partners shall be maintained by the
General Partner and set forth in the books and records of the Partnership. All
references herein to a Limited Partner’s Points shall be construed as referring
to the Points assigned to a Limited Partner indirectly in, and at the level of,
a GCP II Intermediate Pooling Vehicle, as the context requires. Unless otherwise
determined by the General Partner in its sole and absolute discretion, any
Limited Partner assigned Points shall be assigned that number of Points in all
GCP II Intermediate Pooling Vehicles. Points may or may not be assigned to a
Limited Partner in respect of a particular Class or tranche of Interests, as
determined by the General Partner in its sole and absolute discretion. A Limited
Partner may be assigned Points in respect of one or more than one Class or
tranche of Interests, as determined by the General Partner in its sole and
absolute discretion.
“Point Award Date” means the date on which a particular Point was assigned to a
Limited Partner pursuant to an Award Letter.




x



--------------------------------------------------------------------------------

 


“Portfolio Investment” or “Investment” or any similar term has the meaning
ascribed to that term in each of the Fund LP Agreements.
“Reference Rate” means the interest rate announced publicly from time to time by
JPMorgan Chase Bank in New York, New York as such bank’s prime rate.
“Register of Partners” means a register of partnership interests that is
maintained by the General Partner.
“Registrar” means the Registrar of Exempted Limited Partnerships in the Cayman
Islands.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as such Limited Partner;
(b)    any trust or estate in which such Limited Partner and any Related Party
or Related Parties (other than such trust or estate) collectively have more than
80% of the beneficial interests (excluding contingent and charitable interests);
(c)    any entity of which such Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80% of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2 and such Limited Partner’s Award
Letter.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.
“Safe Harbor” means the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and IRS Notice
2005-43, issued on May 20, 2005.
“Safe Harbor Regulation” means Proposed Regulations Section 1.83-3(l) issued on
May 24, 2005.




xi



--------------------------------------------------------------------------------

 


“Tax Matters Partner” means for any taxable year of the Partnership subject to
the TEFRA Audit Rules, the General Partner acting in the capacity of the “tax
matters partner” of the Partnership (as such term was defined in section
6231(a)(7) of the Code under the TEFRA Audit Rules) or such other Person as may
be appointed to be the “tax matters partner” by the General Partner from time to
time.
“Tax Obligation” has the meaning set forth in Section 4.2(a).
“TEFRA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6234 of the Code), as enacted by the United States Tax Equity and Fiscal
Responsibility Act of 1982, Pub. L. No. 97-248, 96 Stat. 324, as amended from
time to time, and the Treasury Regulations (whether proposed, temporary or
final), including any subsequent amendments and administrative guidance,
promulgated thereunder (or which may be promulgated in the future), together
with any similar United States state, local or non-U.S. law, but excluding the
BBA Audit Rules.


“Tranche A” has the meaning set forth in Section 2.6(d).
“Tranche A Capital Account” means a Capital Account established for a Tranche A
Limited Partner.
“Tranche A Interests” shall have the meaning set forth in Section 2.6(d).
“Tranche A Limited Partner” means a Limited Partner holding a Tranche A
Interest.
“Tranche B” has the meaning set forth in Section 2.6(d).
“Tranche B Capital Account” means a Capital Account established for a Tranche B
Limited Partner.
“Tranche B Interests” shall have the meaning set forth in Section 2.6(d).
“Tranche B Limited Partner” shall mean a Limited Partner holding a Tranche B
Interest.
“Tranche C” has the meaning set forth in Section 2.6(d).
“Tranche C Capital Account” means a Capital Account established for a Tranche C
Limited Partner.
“Tranche C Interests” shall have the meaning set forth in Section 2.6(d).
“Tranche C Limited Partner” shall mean a Limited Partner holding a Tranche C
Interest.
“Tranche D” has the meaning set forth in Section 2.6(d).




xii



--------------------------------------------------------------------------------

 


“Tranche D Capital Account” means a Capital Account established for a Tranche D
Limited Partner.
“Tranche D Interests” shall have the meaning set forth in Section 2.6(d).
“Tranche D Limited Partner” shall mean a Limited Partner holding a Tranche D
Interest.
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
(whether respecting, for example, economic rights only or all the rights
associated with the interest) to another Person, whether voluntary or
involuntary.
“Vested Points” means the sum of each of the following products in respect of
the Points held by a Retired Partner as of such Retired Partner’s Retirement
Date: the product of (i) the number of such Points that share a particular
Vesting Commencement Date, multiplied by (ii) the Retired Partner’s Vesting
Percentage applicable to such Points as of such Retired Partner’s Retirement
Date. The General Partner may, in its sole and absolute discretion, allocate
Vested Points to a particular Class or tranche of Interests.
“Vesting Commencement Date” with respect to each Point held by a Limited
Partner, has the meaning set forth in the Award Letter providing for the grant
of such Point.
“Vesting Percentage” with respect to each Point held by a Retired Partner, has
the meaning set forth in the Award Letter providing for the grant of such Point.
“Winding-Up Event” has the meaning set forth in Section 2.5(a).
(b)    The headings in this Agreement are inserted for convenience of reference
only and shall not affect the interpretation of this Agreement. As used herein,
masculine pronouns shall include the feminine and neuter, neuter pronouns shall
include the masculine and the feminine, and the singular shall be deemed to
include the plural. The use of the word “including” herein shall not be
considered to limit the provision which it modifies but instead shall mean
“including, without limitation.”
(c)    As used in this Agreement, the phrases “any provision of this Agreement,”
“the provisions of this Agreement” and derivative or similar phrases, and the
terms “hereof,” “herein,” “hereby” and derivative or similar words, shall mean
or refer only to any express provision actually written in this Agreement and
not to any provision of the Partnership Law that may have application to the
Partnership.

ARTICLE 2    
FORMATION AND ORGANIZATION

Section 2.1    Continuation




xiii



--------------------------------------------------------------------------------

 


The Partnership was formed as a limited partnership under and pursuant to the
Delaware Act. In connection with the Migration, the Partnership is hereby
continued pursuant to the Partnership Law and this Agreement. The General
Partner shall execute, acknowledge and file any amendments to the Certificate as
may be required by the Partnership Law and any other instruments, documents and
certificates which, in the opinion of the Partnership’s legal counsel, may from
time to time be required by the laws of the Cayman Islands or any other
jurisdiction in which the Partnership shall determine to do business, or any
political subdivision or agency thereof, or which such legal counsel may deem
necessary or appropriate to effectuate, implement and continue the valid and
subsisting existence and business of the Partnership.

Section 2.2    Name
The name of the limited partnership continued hereby is “Apollo Global Carry
Pool Aggregator II, L.P.” The General Partner is authorized to make any
variations in the Partnership’s name and may otherwise conduct the business of
the Partnership under any other name, subject to compliance with the Partnership
Law and all other applicable laws, as the General Partner may deem it necessary
or advisable; provided that (i) such name shall contain the words “Limited
Partnership,” the letters “L.P.” or the designation “LP” or the equivalent
translation thereof, (ii) such name shall not contain the name of any Limited
Partner without the consent of such Limited Partner, and (iii) the General
Partner shall promptly give written notice of any such variation to the Limited
Partners.

Section 2.3    Organizational Certificates and Other Filings
If requested by the General Partner, the Limited Partners shall immediately
execute all certificates and other documents, and any amendments or renewals of
such certificates and other documents as thereafter required, consistent with
the terms of this Agreement necessary for the General Partner to accomplish all
filing, recording, publishing and other acts as may be appropriate to comply
with all requirements for (a) the continuation and operation of the Partnership
as an exempted limited partnership under the laws of the Cayman Islands, (b) if
the General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.

Section 2.4    Offices
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the Cayman Islands, at the expense of the Partnership, a registered
office and registered agent for service of process on the Partnership at Walkers
Corporate Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand
Cayman KY1-9008, Cayman Islands or such other




xiv



--------------------------------------------------------------------------------

 


place in the Cayman Islands as the General Partner may in its absolute
discretion determine from time to time.

Section 2.5    Term of Partnership
(a)    The term of the Partnership commenced on the Effective Date and shall
continue until the first to occur of any of the following events (each a
“Winding-Up Event”):
(i)    at any time there are no Limited Partners, unless the business of the
Partnership is continued in accordance with the Partnership Law;
(ii)    the occurrence of any event that results in the General Partner’s
ceasing to be a general partner of the Partnership pursuant to the Partnership
Law; provided that the Partnership shall not be wound up or dissolved in
connection with any such event if (A) at the time of the occurrence of such
event there is at least one remaining qualifying general partner of the
Partnership who is hereby authorized to and does carry on the business of the
Partnership, or (B) within 90 days after notice of the occurrence of such event,
a majority of the Limited Partners agree in writing or vote to continue the
business of the Partnership and to the appointment, effective from the date of
such event, if required, of one or more additional general partners of the
Partnership; or
(iii)    the order of a court of competent jurisdiction for the winding up and
dissolution of the Partnership under the Partnership Law.
(b)    The parties agree that irreparable damage would be done to the
Partnership and reputation of the Partners if any Limited Partner should bring
an action for the winding up of the Partnership. Care has been taken in this
Agreement to provide for fair and just payment in liquidation of the interests
of all Partners. Accordingly, to the fullest extent permitted by law, each
Limited Partner hereby waives and renounces his right to such action for a court
order or direction for the winding up and dissolution of the Partnership or to
seek the appointment of a liquidator for the Partnership, except as expressly
provided herein.

Section 2.6    Purpose of the Partnership; Classes
(a)    The principal purpose of the Partnership is to hold an indirect interest
(including through the GCP II Intermediate Pooling Vehicles) in certain Fund
General Partners in order to derive cash or other revenues therefrom that are
attributable to Carried Interest Revenues received by such Fund General Partners
from Funds and to undertake such related and incidental activities and execute
and deliver such related documents necessary or incidental thereto. As of the
date hereof, the Partnership holds interests (including through the GCP II
Intermediate Pooling Vehicles), in the Fund General Partners set forth on
Schedules I through IV hereto.






xv



--------------------------------------------------------------------------------

 


(b)    Without limiting the foregoing, the General Partner has established the
Partnership as a special purpose investment vehicle through which the Limited
Partners are treated as if they indirectly hold Points in the GCP II
Intermediate Pooling Vehicles. In applying the provisions of this Agreement, in
order to equitably determine the rights and obligations of the Partnership as a
limited partner of the GCP II Intermediate Pooling Vehicles, the General
Partner, in its capacity as the general partner of the GCP II Intermediate
Pooling Vehicles, shall, to the maximum extent permissible under applicable law,
treat each Limited Partner as if it were a limited partner of the GCP II
Intermediate Pooling Vehicles with an interest in the GCP II Intermediate
Pooling Vehicles determined with regard to the Points that are allocable to such
Limited Partner’s Interest in the Partnership and any terms of the governing
documents of the GCP II Intermediate Pooling Vehicles pertaining to a Limited
Partner’s Points shall be incorporated by reference into this Agreement and
applied as if each Limited Partner were a party to and bound by the terms of
such governing documents, mutatis mutandis. The General Partner shall make such
adjustments as it deems appropriate in its sole and absolute discretion to
equitably reflect the economic interests of the Limited Partners in respect of
their respective Points and, upon any allocation or reallocation of Points to a
Limited Partner at the level of the GCP II Intermediate Pooling Vehicles, the
General Partner may take all actions or make other adjustments which the General
Partner deems necessary or proper to cause the Partnership as a limited partner
to replicate such actions at the level of the Partnership. Notwithstanding the
foregoing and for the avoidance of doubt, no Limited Partner shall own an
interest in any GCP II Intermediate Pooling Vehicle.
(c)    The Partnership, in the General Partner’s sole and absolute discretion,
may establish Classes or additional tranches of Interests from time to time
having different terms than those of the Interests described in this Agreement,
including in terms of the Fund General Partners associated with them. New
Classes or additional tranches of Interests may be established by the General
Partner without providing prior notice to, or receiving consent from, existing
Limited Partners. The terms of such Classes or additional tranches of Interests
shall be determined by the General Partner in its sole and absolute discretion.
The General Partner may classify existing Interests as belonging to a Class.
(d)    As of the date hereof, the General Partner, on behalf of the Partnership,
has established “Tranche A,” “Tranche B,” “Tranche C” and “Tranche D.” Interests
will be issued with respect to each of Tranche A, Tranche B, Tranche C and
Tranche D – “Tranche A Interests,” “Tranche B Interests,” “Tranche C Interests”
and “Tranche D Interests”, respectively. Upon admission of the Limited Partners
to the Partnership, for bookkeeping purposes, a Tranche A Capital Account shall
be established with respect to each Tranche A Interest, a Tranche B Capital
Account shall be established with respect to each Tranche B Interest, a Tranche
C Capital Account shall be established with respect to each Tranche C Interest
and a Tranche D Capital Account shall be established with respect to each
Tranche D Interest. The General Partner or its Affiliate may cause corresponding
capital accounts to be established and maintained at the level of the GCP II
Intermediate Pooling Vehicles. The Tranche A Interests, the Tranche B Interests,
the Tranche C Interests and the Tranche D Interests will be identical except
with respect to the group of Fund General Partners with which each such tranche
is associated (and the Operating Profit and Operating Loss attributable to the
association with such Fund General Partners). Specifically, as of the date
hereof, each such tranche shall be associated with the Fund General Partners set
forth on Schedules




xvi



--------------------------------------------------------------------------------

 


I through IV hereto, respectively. A Limited Partner may hold one, or more than
one, tranche of Interests. All references to Interests in this Agreement, unless
otherwise specified, shall be deemed to include Tranche A Interests, Tranche B
Interests, Tranche C Interests and Tranche D Interests, and any Classes or other
tranches of Interests established by the General Partner pursuant to this
Agreement.

Section 2.7    Actions by the General Partner
The General Partner may execute, deliver and perform all contracts, agreements
and other undertakings, and engage in all activities and transactions for and on
behalf of the Partnership as may in the opinion of the General Partner be
necessary or advisable to carry out the objects and purposes of the Partnership,
without the approval or vote of any Limited Partner.

Section 2.8    Admission of Limited Partners
Each Person whose name is set forth in the Register of Partners under the
caption “Limited Partners” agrees to continue as a Limited Partner of the
Partnership upon their execution of this Agreement. The General Partner agrees
to continue as the General Partner of the Partnership upon its execution of this
Agreement. Additional Limited Partners may be admitted to the Partnership in
accordance with Section 6.1.

Section 2.9    Withdrawal of Initial Limited Partner
Immediately following the admission of the Limited Partners to the Partnership
pursuant to Section 2.8, the Initial Limited Partner shall (i) receive a return
of its original capital contribution, if any, (ii) withdraw as a partner of the
Partnership, and (iii) have no further right, interest or obligation of any kind
whatsoever as a partner in the Partnership.
Section 2.10    Effective Date
Each of the Limited Partners hereto hereby agrees that their respective rights,
duties and obligations pursuant to this Agreement shall have effect from the
Effective Date, as between the parties hereto, and the parties agree to account
to each other accordingly.
Section 2.11    Register
The General Partner shall cause to be maintained at the principal office of the
Partnership or at such other place as the Partnership Law may permit the
Register of Partners which shall include such information as may be required by
the Partnership Law. The Register of Partners shall not form part of this
Agreement. The General Partner shall from time to time, update the Register of
Partners as required by the Partnership Law to accurately reflect the
information therein and no action of any partner shall be required to amend or
update the Register of Partners. The Register of Partners shall be open to
inspection by all Limited Partners at any time for any purpose reasonably
related to such Limited Partner’s interest in the Partnership and shall be
available for inspection by such Limited Partner only with the consent of the
General Partner.




xvii



--------------------------------------------------------------------------------

 





ARTICLE 3    
CAPITAL

Section 3.1    Contributions to Capital
(a)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership, except as may be agreed
from time to time between such Partner and the General Partner and other than as
specified in this Section 3.1. No Limited Partner shall be obligated to restore
any deficit balance in his Capital Account.
(b)    To the extent, if any, that at the time of the Final Distribution (or the
equivalent term, in each case, as defined in each of the Fund LP Agreements) or
at any time prior thereto (whether pursuant to the provisions of the applicable
Fund LP Agreement, upon the determination of the applicable Fund General Partner
or otherwise), it is determined that the Partnership, as a holder, directly or
indirectly, of equity interests in a Fund General Partner, is required to make
any Clawback Payment with respect to any of the Funds, each Limited Partner that
holds an Interest in the particular Class or tranche of Interests to which such
Clawback Payment relates, shall be required to participate in such payment and
contribute to the Partnership, for ultimate distribution to the limited partners
of the relevant Fund, an amount equal to such Limited Partner’s Clawback Share
of any Clawback Payment, but not in any event in excess of the cumulative amount
theretofore distributed to such Limited Partner with respect to the Operating
Profit attributable to such Fund. For purposes of determining each applicable
Limited Partner’s required contribution, each such Limited Partner’s allocable
share of any Escrow Account (or the equivalent term, in each case, as defined in
the Fund LP Agreements), to the extent applied to satisfy any portion of a
Clawback Payment, shall be treated as if it had been distributed to such Limited
Partner and re-contributed by such Limited Partner pursuant to this Section
3.1(b) at the time of such application.
(c)    For the avoidance of doubt, the aggregate Clawback Payments required to
be made by the Limited Partners hereunder with respect to any Fund shall not
exceed the aggregate amount of distributions actually received by the
Partnership from the applicable Fund General Partner that are attributable to
Carried Interest Revenues.

Section 3.2    Rights of Partners in Capital
(a)    No Partner shall be entitled to interest on any capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon the winding up and dissolution of the
Partnership. The entitlement to any such return at such time shall be limited to
the value of the Capital Account of the Partner. The General Partner shall not
be liable for the return of any such amounts.

Section 3.3    Capital Accounts




xviii



--------------------------------------------------------------------------------

 


(a)    The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the provisions of Treas. Reg.
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such provisions,
the terms of this Agreement.
(b)    Each Partner’s Capital Account shall have an initial balance of zero.
(c)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1; plus
(ii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4; plus
(iii)    such Partner’s allocable share of any decreases in any reserves
recorded by the Partnership pursuant to Section 3.8 and any receipts determined
to be applicable to a prior period pursuant to Section 3.8(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners; plus
(iv)    such Partner’s allocable share of any increase in Book-Tax Difference.
(d)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4; plus
(ii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1, including any amount
deducted pursuant to Section 4.2 or Section 5.4 from any such amount
distributed; plus
(iii)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership, to the extent the General Partner
determines that, pursuant to any provision of this Agreement, such item is to be
charged to such Partner’s Capital Account on a basis which is not in accordance
with the current respective Points of all Partners; plus
(iv)    such Partner’s allocable share of any decrease in Book-Tax Difference.
(e)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they




xix



--------------------------------------------------------------------------------

 


shall first be written up or down to their fair market value as of the date of
such distribution, thus creating gain or loss for the Partnership, and the value
of the securities and/or other property received by each Partner and each
Retired Partner as so determined shall be debited against such Person’s Capital
Account at the time of distribution.
(f)    Within each Capital Account a separate sub-account may be established by
the General Partner for each Class or tranche of Interests held by each Partner.
(g)    The General Partner, in its capacity as the general partner of the GCP II
Intermediate Pooling Vehicles, may elect to further establish a notional capital
account at the level of each such GCP II Intermediate Pooling Vehicle to
correspond with each capital account or sub-account established at the level of
the Partnership and the tranches or Classes of Interests established at the
level of the Partnership.

Section 3.4    Allocation of Profit and Loss
(a)    Operating Profit or Operating Loss for any Fiscal Year shall be allocated
to the Partners so as to produce Capital Accounts for the Partners (such Capital
Accounts computed after taking into account any other Operating Profit or
Operating Loss for the Fiscal Year in which such event occurred and all
distributions pursuant to Article 4 with respect to such Fiscal Year and after
adding back each Partner’s share, if any, of Partner Nonrecourse Debt Minimum
Gain, as defined in Treasury Regulations Sections 1.704 - 2(b)(2) and 1.704 -
2(i), or Partnership Minimum Gain, as defined in Treasury Regulations
Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) such that a distribution of an amount
of cash equal to such Capital Account balances in accordance with such Capital
Account balances would be in the amounts, sequence and priority set forth in
Article 4; provided, however, that the General Partner may allocate Operating
Profit and Operating Loss and items thereof in such other manner as it
determines in its sole and absolute discretion to be appropriate to reflect the
Partners’ interests in the Partnership, including with respect to Operating
Profit that relates to a particular Fund Investment, is borne by the Limited
Partners. Income, gains and loss associated with a Book-Tax Difference shall be
allocated to the Limited Partners that are entitled to a share of such Book-Tax
Difference consistent with the account maintained by the General Partner
pursuant to the definition of “Book-Tax Difference” and in the manner in which
cash or property associated with such Book-Tax Difference is required to be
distributed pursuant to the proviso of Section 4.1(a).
(b)    To the extent that the allocations of Operating Loss contemplated by
Section 3.4(a) would cause the Capital Account of any Limited Partner to be less
than zero, such Operating Loss shall to that extent instead be allocated to and
debited against the Capital Account of the General Partner (or, at the direction
of the General Partner, to those Limited Partners who are limited partners of
the General Partner in proportion to their limited partnership interests in the
General Partner). Following any such adjustment pursuant to this Section 3.4(b)
with respect to any Limited Partner, any Operating Profit for any subsequent
Fiscal Year which would otherwise be credited to the Capital Account of such
Limited Partner pursuant to Section 3.4(a) shall instead be credited to the
Capital Account of the General Partner (or relevant Limited Partners) until the
cumulative amounts so credited to the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(b) is equal to the cumulative amount debited against the Capital
Account of the General Partner (or relevant Limited Partners) with respect to
such Limited Partner pursuant to Section 3.4(b).
(c)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Operating
Profit expressly conferred by this Agreement and any Other Agreement entered
into pursuant to Section 9.1(b) and the other rights expressly conferred by this
Agreement and any such Other Agreement or required by the Partnership Law, and a
Limited Partner shall not be entitled to any other allocations, distributions or
payments in respect of his interest, or to have or exercise any other rights,
privileges or powers.
(d)    For purposes of Section 3.4(a), the General Partner may determine, in its
sole and absolute discretion, to allocate any increase in value of the
Partnership’s assets pursuant to the definition of “Carrying Value” solely to
the Limited Partners that are entitled to a Catch Up Amount (pro rata based on
any method the General Partner determines is reasonable), or to specially
allocate Operating Profit to such Limited Partners, or a combination thereof,
until such Limited Partners have received an allocation equal to the Catch Up
Amount.




xx



--------------------------------------------------------------------------------

 


(e)    Operating Profit and Operating Loss shall be determined on a daily,
monthly or other basis, as reasonably approved by the General Partner using any
permissible method under Section 706 and the Treasury Regulations thereunder. If
any Limited Partner shall be admitted to the Partnership, retire from the
Partnership or assigned additional Points at different times during the
Partnership’s Fiscal Year, Operating Profit or Operating Loss shall be allocated
among the Limited Partners on such proper basis as the General Partner shall
determine consistent with the applicable requirements under Section 706 of the
Code.

Section 3.5    Tax Allocations

(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Operating Profit and Operating Loss pursuant to the
provisions of Section 3.4 for such Fiscal Year; provided that any taxable income
or loss associated with any Book-Tax Difference shall be allocated for tax
purposes in accordance with the principles of Section 704(c) of the Code in any
such manner (as is permitted under that Code Section and the Treasury
Regulations promulgated thereunder) as determined by the General Partner in its
sole and absolute discretion.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.




xxi



--------------------------------------------------------------------------------


 


Section 3.6    Tax Treatment of Interests in the Partnership

(a)    The Partnership and each Partner agree to treat the Interests as a
“Profits Interest” with respect to the Partnership within the meaning of Rev.
Proc. 93-27, 1993-2 C.B. 343. In accordance with Rev. Proc. 2001-43, 2001-2 C.B.
191, the Partnership shall treat a Partner holding an Interest as the owner of
such Interest from the date such Interest was issued, and shall file its IRS
form 1065, and issue appropriate Schedule K-1s to such Partner, allocating to
such Partner its distributive share of all items of income, gain, loss,
deduction and credit associated with such Interest as if it were fully vested.
Each such Partner agrees to take into account such distributive share in
computing its United States federal income tax liability for the entire period
during which it holds the Interest. Except as required pursuant to a
“Determination” as defined in Section 1313(a) of the Code, none of the
Partnership or any Partner shall claim a deduction (as wages, compensation or
otherwise) for the fair market value of such Interest issued to a Partner in
respect of the Partnership, either at the time of grant of the Interest, or at
the time the Points assigned to the holder of the Interest become substantially
vested. The undertakings contained in this Section 3.6 shall be construed in
accordance with Section 4 of Rev. Proc. 2001-43. The provisions of this
Section 3.6 shall apply regardless of whether or not the holder of an Interest
files an election pursuant to Section 83(b) of the Code. This Section 3.6 shall
apply only to an Interest granted while Rev. Proc. 93-27, 1993-2 C.B. 343 and
Rev. Proc. 2001-43, 2001-2 C.B. 191, remain in effect.
(b)    The Partners agree that, in the event the Safe Harbor Regulation is
finalized, the Partnership shall be authorized and directed to make the Safe
Harbor Election, and the Partnership and each Partner (including any Person to
whom an interest in the Partnership is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The General Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election. The General Partner shall
cause the Partnership to make any allocations of items of income, gain, loss,
deduction or expense (including forfeiture allocations) necessary or appropriate
to effectuate and maintain the Safe Harbor Election.

Section 3.7    AEOI
(a)    Each Limited Partner:
(i)    shall provide, in a timely manner, such information regarding the Limited
Partner and its beneficial owners and such forms or documentation as may be
requested from time to time by the General Partner or the Partnership to enable
the Partnership to comply with the requirements and obligations imposed on it
pursuant to AEOI;
(ii)    acknowledges that any such forms or documentation requested by the
Partnership or its agents pursuant to clause (i), or any financial or account
information with respect to the Limited Partner’s investment in the Partnership,
may be disclosed to any Governmental Authority which collects information in
accordance with




xxii



--------------------------------------------------------------------------------

 


AEOI and to any withholding agent where the provision of that information is
required by such agent to avoid the application of any withholding tax on any
payments to the Partnership;
(iii)    shall waive, and/or shall cooperate with the Partnership to obtain a
waiver of, the provisions of any law which prohibits the disclosure by the
Partnership, or by any of its agents, of the information or documentation
requested from the Limited Partner pursuant to clause (i), prohibits the
reporting of financial or account information by the Partnership or its agents
required pursuant to AEOI or otherwise prevents compliance by the Partnership
with its obligations under AEOI;
(iv)    acknowledges that, if it provides information and documentation that is
in anyway misleading, or it fails to provide the Partnership or its agents with
the requested information and documentation necessary, in either case, to
satisfy the Partnership’s obligations under AEOI, the Partnership may (whether
or not such action or inaction leads to compliance failures by the Partnership,
or a risk of the Partnership or its investors being subject to withholding tax
or other penalties under AEOI) take any action and/or pursue all remedies at its
disposal, including compulsory withdrawal of the Limited Partner, and may hold
back from any withdrawal proceeds, or deduct from the Limited Partner’s Capital
Account, any liabilities, costs, expenses or taxes caused (directly or
indirectly) by the Limited Partner’s action or inaction; and
(v)    shall have no claim against the Partnership, or its agents, for any form
of damages or liability as a result of actions taken or remedies pursued by or
on behalf of the Partnership in order to comply with AEOI.
(b)    The Limited Partner hereby indemnifies the General Partner and the
Partnership and each of their respective partners, members, managers, officers,
directors, employees and agents and holds them harmless from and against any
AEOI-related liability, action, proceeding, claim, demand, costs, damages,
expenses (including legal expenses), penalties or taxes whatsoever which such
Person may incur as a result of any action or inaction (directly or indirectly)
of such Limited Partner (or any Related Party) described in Section 3.7(a)(i)
through (iv). This indemnification shall survive the Limited Partner’s death or
disposition of its interests in the Partnership.

Section 3.8    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate (whether or
not in accordance with generally accepted accounting principles). The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those Persons
who are Partners at the time when such reserve is created, increased or
decreased, as the case may be, in proportion to their respective




xxiii



--------------------------------------------------------------------------------

 


Points at such time; provided that the amount of such reserve, increase or
decrease may instead be charged or credited to those Persons who were Partners
at the time, as determined by the General Partner, of the act or omission giving
rise to the contingent liability for which the reserve item was established in
proportion to their respective Points at that time. The amount of any such
reserve charged against the Capital Account of a Partner shall reduce the
distributions such Partner would otherwise be entitled to under Section 4.1 or
Section 8.1 hereof; and the amount of any such reserve credited to the Capital
Account of a Partner shall increase the distributions such Partner would
otherwise be entitled to under Section 4.1 or Section 8.1 hereof.
(b)    If at any time an amount is paid or received by the Partnership and such
amount was not accrued or reserved for but would nevertheless, in accordance
with the Partnership’s accounting practices, be treated as applicable to one or
more prior periods, then such amount may be proportionately charged or credited
by the General Partner, as appropriate, to those Persons who were Partners
during such prior period or periods, based on each such Partner’s Points for
such applicable period.
(c)    If any amount is required by Section 3.8(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.8(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.8(a) or (b)
other than by means of a debit against such Partner’s Capital Account.

Section 3.9    Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.

ARTICLE 4    
DISTRIBUTIONS

Section 4.1    Distributions




xxiv



--------------------------------------------------------------------------------

 


(a)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, as promptly as reasonably practicable after receipt by the
Partnership (not more frequently than quarterly), any available cash or property
attributable to items included in the determination of Operating Profit and
Book-Tax Difference, subject to the provisions of the applicable Fund LP
Agreements and the retention of such reserves as the General Partner considers
appropriate for purposes of the prudent and efficient financial operation of the
Partnership’s business including in accordance with Section 3.8. Any such
distributions shall be made to the Limited Partners separately with respect to
the Interests held by the applicable Limited Partners in the particular Class or
tranche of Interests to which such distributions relate in proportion to the
respective Points of such Limited Partners with respect to such Class or tranche
of Interests, determined (i) in the case of any amount of cash or property
received from any of the applicable Fund General Partners that is attributable
to the disposition of a Portfolio Investment by the applicable Fund, as of the
date of such disposition by such Fund, and (ii) in any other case, as of the
date of receipt of such cash or property by the Partnership, in each case, as
determined by the General Partner; provided, however, that any cash or other
property that the General Partner determines is attributable to a Book-Tax
Difference shall be distributed to the Limited Partners that are entitled to a
share of such Book-Tax Difference pursuant to the definition of “Book-Tax
Difference,” with any such distribution to be in the proportion that each such
Limited Partner’s allocated share of the applicable Book-Tax Difference bears to
the total Book-Tax Difference of the asset giving rise to the cash or property.
(b)    Distributions of amounts attributable to Operating Profit and Book-Tax
Difference shall be made in cash; provided, however, that if the Partnership
receives a distribution from a Fund General Partner in the form of property
other than cash, the General Partner may distribute such property in kind to
Partners in proportion to their respective Points pertaining to the Class or
tranche of Interests to which such distributions relate.
(c)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Operating Profit or Book-Tax Difference shall be made at
such time, in such manner and to such Limited Partners as the General Partner
shall determine.
(d)    (i)    Except as the General Partner otherwise may determine, any Limited
Partner whose admission to the Partnership causes an adjustment to Carrying
Values pursuant to the definition of “Carrying Value” (a “Newly-Admitted Limited
Partner”) shall have the right to receive a special distribution of the Catch Up
Amount. Any such special distribution of the Catch Up Amount shall be in
addition to the distributions to which the Newly-Admitted Limited Partner is
entitled pursuant to Section 4.1(a) and shall be made to the Newly-Admitted
Limited Partner (or, if there is more than one such Newly-Admitted Limited
Partner, pro rata to all such Newly-Admitted Limited Partners based on the
aggregate amount of such distributions each such Newly-Admitted Limited Partner
has not yet received), after the distribution of any amounts attributable to
Book-Tax Differences pursuant to the proviso of Section 4.1(a), from amounts
otherwise distributable to the other Limited Partners from whom or from which
the Points allocated to such Newly-Admitted Limited Partner(s) were reallocated,
and shall reduce the amounts distributable to such other Limited Partners
pursuant to Section 4.1(a), until each applicable Newly-Admitted Limited Partner
has received an amount equal to the applicable Catch Up Amount. Any




xxv



--------------------------------------------------------------------------------

 


such Catch Up Amount shall be determined by the General Partner, and the General
Partner may determine any such Catch Up Amount separately with respect to any
Class or tranche of Interests, in each case, in its sole and absolute
discretion.
(ii)    The General Partner may determine to provide for a special distribution
of a Catch Up Amount in connection with a reallocation of Points pursuant to
Article 7 other than in connection with the admission to the Partnership of a
Newly-Admitted Limited Partner if the General Partner reasonably believes such
an adjustment to Carrying Values is required in order for the Interest, as
affected by the reallocation of Points, to continue to be treated as profits
interests for U.S. federal income tax purposes.
(iii)    Any reallocation of Points pursuant to Article 7 shall include the
right to receive any Catch Up Amount associated with such Points.
(e)    Cash or property that the General Partner determines is associated with
Operating Profit that has been specially allocated to a Limited Partner shall be
distributed to such Limited Partner.   The General Partner, in its sole and
absolute discretion, shall make such determinations regarding distributions of
cash and property that it determines are associated with such special
allocations as are necessary to ensure that the manner in which distributions
are made is consistent with the purpose, and benefits and burdens, of such
special allocations.
(f)    Notwithstanding anything to the contrary in this Agreement, if the
General Partner determines, in its sole and absolute discretion, that all or a
portion of the cash or property received by the Partnership from a GCP II
Intermediate Pooling Vehicle constitutes cash or property which the Partnership
(or such GCP II Intermediate Pooling Vehicle) is not entitled to receive
pursuant to the governing documents of the applicable Fund General Partner or
otherwise, then the General Partner may, in its sole and absolute discretion,
cause the Partnership (or cause the general partner of such GCP II Intermediate
Pooling Vehicle to cause such GCP II Intermediate Pooling Vehicle) to return
such cash or property to such Fund General Partner, or otherwise make such
adjustments as it deems necessary or advisable such that the Partnership (or
such GCP II Intermediate Pooling Vehicle) shall not receive the economic
benefits associated with the receipt of such cash or property.




xxvi



--------------------------------------------------------------------------------


 


Section 4.2    Withholding of Certain Amounts
(a)    If the Partnership incurs a withholding or other tax obligation (a “Tax
Obligation”) with respect to the share of Partnership income allocable to any
Partner (including pursuant to section 6225 of the BBA Audit Rules), then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such Tax Obligation to be debited against the Capital
Account of such Partner when the Partnership pays such Tax Obligation, and any
amounts then or thereafter distributable to such Partner shall be reduced by the
amount of such taxes. If the amount of such taxes is greater than any such then
distributable amounts, then such Partner and any successor to such Partner’s
interest shall indemnify and hold harmless the Partnership and the General
Partner against, and shall pay to the Partnership as a contribution to the
capital of the Partnership, upon demand of the General Partner, the amount of
such excess.
(b)    If a Tax Obligation is required to be paid by the Partnership (including
with respect to a tax liability imposed under section 6225 of the BBA Audit
Rules) and the General Partner determines that such amount is allocable to the
interest in the Partnership of a Person that is at such time a Partner, such Tax
Obligation shall be treated as being made on behalf of or with respect to such
Partner for purposes of this Section 4.2(b) whether or not the tax in question
applies to a taxable period of the Partnership during which such Partner held an
interest in the Partnership. To the extent that any liability with respect to a
Tax Obligation (including a liability imposed under section 6225 of the BBA
Audit Rules) relates to a former Partner that has withdrawn (including
compulsorily pursuant to Section 3.7), sold, assigned, pledged, mortgaged,
charged, or otherwise transferred all or a part of its interest in the
Partnership, such former Partner (which in the case of a partial withdrawal,
sale, assignment, pledge, mortgage, charge or other transfer shall include a
continuing Partner with respect to the portion of its interests in the
Partnership so withdrawn, sold, assigned, pledged, mortgaged, charged or
transferred) shall indemnify the Partnership for its allocable portion of such
liability, unless otherwise agreed to by the General Partner in writing. Each
Partner acknowledges that, notwithstanding the sale, assignment, pledge,
mortgage, charge, or other transfer of all or any portion of its interest in the
Partnership, it may remain liable, pursuant to this Section 4.2(b), for tax
liabilities with respect to its allocable share of income and gain of the
Partnership for the Partnership’s taxable years (or portions thereof) prior to
such sale, assignment, pledge, mortgage, charge, or other transfer, as
applicable (including any such liabilities imposed under section 6225 of the BBA
Audit Rules).
(c)    The General Partner may (i) withhold from any distribution to any Limited
Partner pursuant to this Agreement and (ii) arrange the withholding from any
distribution from any Co-Investors (A) Entity to such Limited Partner any other
amounts due from such Limited Partner or a Related Party (without duplication)
to the Partnership, any Co-Investors (A) Entity or to any other Affiliate of AGM
pursuant to any binding agreement or published policy to the extent not
otherwise paid. Any amounts so withheld shall be applied by the General Partner
to discharge the obligation in respect of which such amounts were withheld.

Section 4.3    Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Partnership Law or other applicable law.
Section 4.4    Distributions in Excess of Basis
Notwithstanding anything in this Agreement to the contrary, the General Partner
may refrain from making, at any time prior to the commencement of the winding up
of the Partnership, all or any portion of any cash distribution that otherwise
would be made to a Partner or Retired Partner, if such distribution would exceed
such Person’s United States federal income tax basis in the Partnership. Any
amount that is not distributed to a Partner or Retired Partner due to the
preceding sentence, as determined by the General Partner, either shall be
retained by the Partnership on such Person’s behalf or loaned to such Person.
Subject to the first sentence of this Section 4.4, 100% of any or all subsequent
cash distributions shall be distributed to such Person (or, if there is more
than one such Person, pro rata to all such Persons based on the aggregate amount
of distributions each such Person has not yet received) until each such Person
has received the same aggregate amount of distributions such Person would have
received had distributions to such Person not been deferred pursuant to this
Section 4.4. If any amount is loaned to a Partner or Retired Partner pursuant to
this Section 4.4, (a) any amount thereafter distributed to such Person shall be
applied to repay the principal amount of such loan, and (b) interest, if any,
accrued or received by the Partnership on such loan shall be allocated and
distributed to such Person. Any such loan shall be repaid no later than
immediately prior to the winding up of the Partnership. Until such repayment,
for purposes of any determination hereunder based on amounts distributed to a
Person, the principal amount of such loan shall be treated as having been
distributed to such Person.



ARTICLE 5    
MANAGEMENT




xxvii



--------------------------------------------------------------------------------


 


Section 5.1    Rights and Powers of the General Partner

(a)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership and (ii) for the conduct of
the business and affairs of the Partnership.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis. The Partnership, and the General Partner on behalf of the Partnership,
may enter into and perform the governing documents of the GCP II Intermediate
Pooling Vehicles and any documents contemplated thereby or related thereto and
any amendments thereto, without any further act, vote or approval of any Person,
including any Partner, notwithstanding any other provision of this Agreement.
The General Partner is hereby authorized to enter into the documents described
in the preceding sentence on behalf of the Partnership, but such authorization
shall not be deemed a restriction on the power of the General Partner to enter
into other documents on behalf of the Partnership. Except as otherwise expressly
provided herein or as required by law, all powers and authority vested in the
General Partner by or pursuant to this Agreement or the Partnership Law shall be
construed as being exercisable by the General Partner in its sole and absolute
discretion.
(c)    With respect to all taxable years to which the TEFRA Audit Rules apply,
the Tax Matters Partner shall be permitted to take any and all actions under the
TEFRA Audit Rules (including making or revoking all applicable tax elections)
and shall have any powers necessary to perform fully in such capacity, in
consultation with the General Partner if the General Partner is not the Tax
Matters Partner. With respect to all taxable years to which the BBA Audit Rules
apply, the Partnership Representative shall be permitted to take any and all
actions under the BBA Audit Rules (including making or revoking the election
referred to in section 6226 of the BBA Audit Rules and all other applicable tax
elections) and to act as the Partnership Representative thereunder, and shall
have any powers necessary to perform fully in such capacity, in consultation
with the General Partner if the General Partner is not the Partnership
Representative. The General Partner shall (or shall cause another Applicable Tax
Representative to) promptly inform the Limited Partners of any tax deficiencies
assessed or proposed to be assessed (of which an Applicable Tax Representative
or the General Partner is actually aware) by any taxing authority against the
Partnership or the Limited Partners. Notwithstanding anything to the contrary
contained herein, the acts of the General Partner (and with respect to
applicable tax matters, any other Applicable Tax Representative) in carrying on
the business of the Partnership as authorized herein shall bind the Partnership.
Each Partner shall upon request supply the information necessary to properly
give effect to any elections described in this Section 5.1(c) or to otherwise
enable an Applicable Tax Representative to implement the provisions of this
Section 5.1(c) (including filing tax returns,




xxviii



--------------------------------------------------------------------------------

 


defending tax audits or other similar proceedings and conducting tax planning).
The Limited Partners agree to reasonably cooperate with the Partnership or the
General Partner, and undertake any action reasonably requested by the
Partnership or the General Partner, in connection with any elections made by the
Applicable Tax Representative or as determined to be reasonably necessary by the
Applicable Tax Representative under the BBA Audit Rules.
(d)    Each Partner agrees not to treat, on his United States federal income tax
return or in any claim for a refund, any item of income, gain, loss, deduction
or credit in a manner inconsistent with the treatment of such item by the
Partnership. The General Partner shall have the exclusive authority to make any
elections required or permitted to be made by the Partnership under any
provisions of the Code or any other law.

Section 5.2    Delegation of Duties

(a)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.
(b)    Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or General Partner, with such titles and duties as may be
specified by the General Partner; provided that such services and activities
fall within the “safe harbor” provisions set out in Section 20(2) of the
Partnership Law or otherwise do not cause such Limited Partner to take part in
the conduct of the business of the Partnership. Any Person appointed by the
General Partner to serve as an employee or agent of the Partnership shall be
subject to removal at any time by the General Partner; and shall report to and
consult with the General Partner at such times and in such manner as the General
Partner may direct.
(c)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.1(c) or any other
provision of this Agreement shall be subject to the same standard of care, and
shall be entitled to the same rights of indemnification and exoneration,
applicable to the General Partner under and pursuant to Section 5.7, unless such
Person and the General Partner mutually agree to a different standard of care or
right to indemnification and exoneration to which such Person shall be subject.

Section 5.3    Transactions with Affiliates

To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Fund General Partners or Funds or any Affiliate of any of the foregoing
Persons, and (b) obtain services from any Affiliates, any Limited Partner, the
Partnership, any of the Fund General Partners or Funds or any Affiliate of the
foregoing Persons.

Section 5.4    Expenses

(a)    The Partnership shall bear all ordinary course costs and expenses arising
in connection with the organization and operations of the Partnership; provided,
that the General Partner may, in its sole and absolute discretion, allocate
certain costs or expenses to a particular Class or tranche of Interests, in
which case only the Limited Partners holding Interests in respect of such Class
or tranche shall bear such costs or expenses.
(b)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.2.

Section 5.5    Rights of Limited Partners

(a)    Limited Partners shall have no right to take part in the management,
control or conduct of the Partnership’s business, nor shall they have any right
or authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing and to the maximum
extent permitted under the Partnership Law, the General Partner shall have the
full and exclusive authority, without the consent of any Limited Partner, to
compromise the obligation of any Limited Partner to make a capital contribution
or to return money or other property paid or distributed to such Limited
Partner.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(d)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, admission into the Partnership as a Limited Partner of the
Partnership shall not prohibit a Limited Partner from purchasing or selling as a
passive investor any interest in any asset.

Section 5.6    Other Activities of General Partner

Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.

Section 5.7    Duty of Care; Indemnification

(a)    The General Partner (including for this purpose each former and present
director, officer, stockholder, partner, member, manager or employee of the
General




xxix



--------------------------------------------------------------------------------

 


Partner), the Tax Matters Partner, the Partnership Representative, and each
Limited Partner (including any former Limited Partner) in his capacity as such,
and to the extent such Limited Partner participates, directly or indirectly, in
the Partnership’s activities, whether or not a Retired Partner (each, a “Covered
Person” and collectively, the “Covered Persons”), shall not be liable to the
Partnership or to any of the other Partners for any loss, claim, damage,
liability or expenses (including attorneys’ fees, judgments, fines, penalties
and amounts paid in settlement (collectively, “Losses”) occasioned by any acts
or omissions in the performance of his services hereunder, unless it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Losses are due to an
act or omission of a Covered Person (i) made in bad faith or with criminal
intent or (ii) that adversely affected any Fund and that failed to satisfy the
duty of care owed pursuant to the applicable Fund LP Agreement or as otherwise
required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any Losses incurred by or imposed upon him by
reason of or in connection with any action taken or omitted by such Covered
Person arising out of the Covered Person’s status as a Partner or his activities
on behalf of the Partnership, including in connection with any action, suit,
investigation or proceeding before any Governmental Authority to which it may be
made a party or otherwise involved or with which it shall be threatened by
reason of being or having been the General Partner, the Tax Matters Partner, the
Partnership Representative, or a Limited Partner or by reason of serving or
having served, at the request of any Fund General Partner, as a director,
officer, consultant, advisor, manager, stockholder, member or partner of any
enterprise in which any of the Funds has or had a financial interest, including
issuers of Portfolio Investments; provided that the Partnership may, but shall
not be required to, indemnify a Covered Person with respect to any matter as to
which there has been a Final Adjudication that his acts or his failure to act
(i) were in bad faith or with criminal intent or (ii) were of a nature that
makes indemnification by the Funds unavailable. The right to indemnification
granted by this Section 5.7 shall be in addition to any rights to which a
Covered Person may otherwise be entitled and shall inure to the benefit of the
successors by operation of law or valid assigns of such Covered Person. The
Partnership shall pay the expenses incurred by a Covered Person in defending a
civil or criminal action, suit, investigation or proceeding in advance of the
Final Adjudication of such action, suit, investigation or proceeding, upon
receipt of an undertaking by the Covered Person to repay such payment if there
shall be a Final Adjudication that he is not entitled to indemnification as
provided herein. In any suit brought by the Covered Person to enforce a right to
indemnification hereunder it shall be a defense that the Covered Person has not
met the applicable standard of conduct set forth in this Section 5.7, and in any
suit in the name of the Partnership to recover expenses advanced pursuant to the
terms of an undertaking the Partnership shall be entitled to recover such
expenses upon Final Adjudication that the Covered Person has not met the
applicable standard of conduct set forth in this Section 5.7. In any such suit
brought to enforce a right to indemnification or to recover an advancement of
expenses pursuant to the terms of an undertaking, the burden of proving that the
Covered Person is not entitled to be indemnified, or to an advancement of
expenses, shall be on the Partnership (or any Limited Partner acting
derivatively or otherwise on behalf of the Partnership or the Limited Partners).
The General Partner may not satisfy any right of indemnity or reimbursement
granted in this Section 5.7 or to which it may be otherwise entitled except out
of the assets of the Partnership (including insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity




xxx



--------------------------------------------------------------------------------

 


or reimbursement. The General Partner may enter into appropriate indemnification
agreements and/or arrangements reflective of the provisions of this Article 5
and obtain appropriate insurance coverage on behalf and at the expense of the
Partnership to secure the Partnership’s indemnification obligations hereunder.
Each Covered Person shall be deemed a third party beneficiary (to the extent not
a direct party hereto) to this Agreement and, in particular, the provisions of
this Article 5, may enforce any rights granted to it pursuant to this Agreement
in its own right as if it were a party to this Agreement, and shall be entitled
to the benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements, except to the extent otherwise
determined by the General Partner, in its sole and absolute discretion.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for his good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
such other duties and liabilities of each such Covered Person.
(d)    To the fullest extent permitted by law, notwithstanding any of the
foregoing provisions of this Section 5.7, the Partnership may but shall not be
required to indemnify (i) a Retired Partner (or any other former Limited
Partner) with respect to any claim for indemnification or advancement of
expenses arising from any conduct occurring more than six months after the date
of such Person’s retirement (or other withdrawal or departure), or (ii) a
Limited Partner with respect to any claim for indemnification or advancement of
expenses as a director, officer or agent of the issuer of any Portfolio
Investment to the extent arising from conduct in such capacity occurring more
than six months after the complete disposition of such Portfolio Investment by
the applicable Fund.

ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS

Section 6.1    Admission of Additional Limited Partners; Effect on Points



(a)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person and/or increase the Points of any existing Limited
Partner, in each case, subject to and in accordance with Section 7.1.
Notwithstanding anything to the contrary in this Agreement, an assignment of
Points to a Limited Partner in one year shall not create an entitlement to, or
an expectation of, an assignment or allocation of additional Points to such
Limited Partner at any subsequent time.
(b)    Each additional Limited Partner shall execute either this Agreement or a
separate instrument evidencing, to the satisfaction of the General Partner, such
Limited Partner’s




xxxi



--------------------------------------------------------------------------------

 


intent to become a Limited Partner and to adhere to and be bound by the
provisions of this Agreement, and shall be admitted as a Limited Partner upon
such execution.

Section 6.2    Admission of Additional General Partner

The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner. Any additional general partner
shall be admitted as a general partner upon its execution of a written
instrument to this Agreement, in a form satisfactory to the General Partner,
pursuant to which such person undertakes and agrees to become a General Partner
of the Partnership. The incumbent General Partner shall make such filings with
the Registrar as are necessary pursuant to the Partnership Law to effect the
admission of any general partner to the Partnership.

Section 6.3    Transfer of Interests of Limited Partners

(a)    No voluntary Transfer of any Limited Partner’s interest in the
Partnership shall be valid or effective, and no transferee shall become a
substituted Limited Partner. In the event of any involuntary Transfer, all of
the conditions of the remainder of this Section 6.3 must be satisfied. Any
interest in the Partnership that is the subject of a Transfer that does not
satisfy the requirements of this Section 6.3 shall be immediately forfeited for
no consideration.
(b)    A Limited Partner or his legal representative shall give the General
Partner notice within 30 days after any involuntary Transfer, and shall provide
sufficient information to allow legal counsel acting for the Partnership to make
the determination that the proposed Transfer will not result in any of the
following consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under Section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner and such Transfer shall be
subject to approval by the General Partner.
(c)    If any Transfer shall result in multiple ownership of any Limited
Partner’s interest in the Partnership, the General Partner may require one or
more trustees or nominees whose names will be entered in the Register of
Partners, to be designated to hold the legal title to the interest and to
represent the entire interest transferred for the purpose of receiving all
notices which may be given and all payments which may be made under this
Agreement, and for




xxxii



--------------------------------------------------------------------------------

 


the purpose of exercising the rights which the transferees have pursuant to the
provisions of this Agreement. The Partnership shall not otherwise be required to
recognize any trust or other beneficial ownership of any interest.
(d)    A transferee shall not be entitled to any rights of a Limited Partner
other than to the allocations and distributions attributable to the economic
interest in the Partnership transferred to such transferee. No transferee may
become a substituted Limited Partner except with the prior written consent of
the General Partner (which consent may be given or withheld by the General
Partner). Such transferee shall be admitted to the Partnership as a substituted
Limited Partner upon execution of a deed of adherence or other written
instrument, in a form satisfactory to the General Partner, to this Agreement
pursuant to which such transferee undertakes and agrees to become a Limited
Partner of the Partnership and to adhere to and be bound by the provisions of
this Agreement on admission as a Limited Partner. Notwithstanding the above, the
Partnership and the General Partner shall incur no liability for allocations and
distributions made in good faith to the transferring Limited Partner until a
written instrument of Transfer has been received and accepted by the Partnership
and recorded on the Register of Partners and the effective date of the Transfer
has passed.
(e)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(f)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code.
(g)    The Partnership shall maintain books for the purpose of registering the
Transfer of partnership interests in the Partnership. No Transfer of a
partnership interest shall be effective until the Transfer of the partnership
interest is registered by the General Partner on the Register of Partners.
(h)    Any Limited Partner which shall Transfer all of its interest in the
Partnership shall cease to be a Limited Partner; provided that such Limited
Partner shall remain liable to the Partnership as contemplated by Section 4.2(b)
and shall, if requested by the General Partner, expressly acknowledge such
liability in such agreements as may be entered into by such Limited Partner in
connection with such Transfer.

Section 6.4    Withdrawal of Partners





xxxiii



--------------------------------------------------------------------------------

 


A Partner in the Partnership may not voluntarily withdraw from the Partnership
prior to its dissolution unless so required by the General Partner pursuant to
Section 7.2(a)(i)(B). For the avoidance of doubt, any Limited Partner who
transfers to a Related Party such Limited Partner’s entire remaining entitlement
to allocations and distributions shall remain a Limited Partner, notwithstanding
the admission of the transferee Related Party as a Limited Partner, for as long
as the transferee Related Party remains a Limited Partner.

Section 6.5    Pledges or Charges

A Limited Partner shall not pledge, charge or grant a security interest in such
Limited Partner’s interest in the Partnership.

ARTICLE 7    
ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS

Section 7.1    Allocation of Points

(a)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The General Partner may allocate Points to a new Limited Partner
and/or increase the Points of any existing Limited Partner at any time; provided
that (i) if the General Partner or its designee determines that a Limited
Partner has engaged in Bad Acts or violated any of his restrictive covenants in
favor of AGM or any of its Affiliates, such Limited Partner’s Points shall be
forfeited as of the date of such engagement or violation determined by the
General Partner, and (ii) the allocation or reallocation of Points will be on
such terms as are consistent with the treatment of the Points as profits
interests for U.S. federal income tax purposes. For the avoidance of doubt,
notwithstanding anything to the contrary contained herein, the Points issued in
respect of a particular Class or tranche of Interests shall constitute a
“single” pool and entitle the holders hereof to share in all of the Operating
Profit and Operating Loss of the Partnership attributable to such Class or
tranche of Interests, howsoever derived, on the terms and conditions set forth
herein. As of the date hereof, sixty thousand (60,000) Points are reserved for
allocation and such number of aggregate Points so reserved shall not be
increased or reduced unless otherwise determined by the General Partner.
(b)    Unless otherwise agreed by the General Partner, as a condition to the
continued holding by a Limited Partner of any Points, concurrently with the
Partnership’s becoming a partner or member of any Fund General Partner after the
date hereof, each such Limited Partner shall execute and deliver to the General
Partner (or, to the extent provided in an Award Letter or Other Agreement, by
filing an election under section 83(b) of the Code, consent to a power of
attorney authorizing the General Partner to execute on the Limited Partner’s
behalf) the following documents, in form and substance satisfactory to the
General Partner: (A) a guarantee or guarantees, for the benefit of such Fund’s
investors, of such Limited Partner’s Clawback Share of the Partnership’s
obligation to make Clawback Payments, and/or (B) an undertaking to reimburse any




xxxiv



--------------------------------------------------------------------------------

 


Affiliate of AGM for any payment made by it that is attributable to such Limited
Partner’s Clawback Share of any Clawback Payment; it being understood that any
of the documents contemplated by the foregoing clauses (A) and (B) may authorize
the General Partner or its Affiliate to set-off any such Clawback Payment
against distributions otherwise payable to such Limited Partner in respect of
its Interests in the Partnership or any other Fund with respect to which such
Limited Partner has a direct or indirect interest in the Carried Interest
Revenues with respect to such Fund.
(c)    Any change to a Limited Partner’s Points pursuant to this Agreement or
such Limited Partner’s Award Letter shall apply on a prospective basis only,
from and after the effective date of such change.
(d)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 and
such notice shall include the calculations used by the General Partner to
determine the amount of any such reduction.
(e)    Any Points that are forfeited under this Agreement or a Limited Partner’s
Award Letter may be reallocated by the General Partner, in its sole and absolute
discretion, to APH or any other Person or Persons. Unless otherwise provided by
the General Partner, forfeited Points shall be deemed reallocated to APH.

Section 7.2    Retirement of Partner

(a)    A Limited Partner shall become a Retired Partner upon:
(i)    delivery to such Limited Partner of a notice by the General Partner (A)
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner or (B) requiring that such
Limited Partner withdraw from the Partnership;
(ii)    delivery by such Limited Partner of at least 90 days’ prior written
notice to the General Partner, AGM or an Affiliate thereof stating that such
Limited Partner elects to resign from or otherwise terminate his employment by
or service to AGM or an Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(b)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner; it being understood that any




xxxv



--------------------------------------------------------------------------------

 


power or discretion conferred upon the General Partner shall be treated as
having been so conferred as to each such Retired Partner separately.

Section 7.3    Effect of Retirement on Points

(a)    The consequences of a Limited Partner’s retirement on his Points shall be
set forth in such Limited Partner’s Award Letter(s).
(b)    The right of any Retired Partner to receive distributions pursuant to
this Agreement or such Retired Partner’s Award Letter(s) shall be subject to the
provision by the General Partner for all liabilities of the Partnership and for
reserves for contingencies.



ARTICLE 8    
WINDING UP AND DISSOLUTION

Section 8.1    Winding Up and Dissolution of Partnership

(a)    The General Partner, except, where the General Partner is unable to
perform this function, a liquidator elected by a majority in interest
(determined by Points) of Limited Partners, shall commence the winding-up of the
Partnership pursuant to the Partnership Law upon the occurrence of any
Winding-Up Event. The General Partner or appointed liquidator shall terminate
the business and administrative affairs of the Partnership and commence the
winding up of the Partnership’s assets.
(b)    Operating Profit and Operating Loss during the Fiscal Years that include
the period of liquidation shall be allocated pursuant to Section 3.4. The
proceeds from liquidation shall be distributed in the following manner:
(i)    first, the debts, liabilities and obligations of the Partnership,
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts in accordance with
Article 4.
(c)    Following the completion of the winding up of the Partnership, the
General Partner (or the liquidation agent, as applicable) shall execute,
acknowledge and cause to be filed a notice of dissolution (the “Notice of
Dissolution”) of the Partnership with the Registrar and the winding up of the
Partnership shall be complete on the filing of the Notice of Dissolution. This
Agreement shall terminate upon the filing of the Notice of Dissolution.
(d)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
the winding-up of the Partnership, any assets of the Partnership in accordance
with the priorities set forth in




xxxvi



--------------------------------------------------------------------------------

 


Section 8.1(b); provided that if any in kind distribution is to be made, the
assets distributed in kind shall be valued as of the actual date of their
distribution and charged as so valued and distributed against amounts to be paid
under Section 8.1(b).

ARTICLE 9    
GENERAL PROVISIONS

Section 9.1    Amendment of Partnership Agreement and Co-Investors (A)
Partnership Agreements

(a)     The General Partner may amend this Agreement (including the Schedules
hereto) at any time, in whole or in part, without the consent of any Limited
Partner by giving notice of such amendment to any Limited Partner whose rights
or obligations as a Limited Partner pursuant to this Agreement are changed
thereby; provided that any amendment that (x) increases a Limited Partner’s
obligation to contribute to the capital of the Partnership, or (y) increases
such Limited Partner’s Clawback Share shall not be effective with respect to
such Limited Partner, unless such Limited Partner consents thereto in advance in
writing. Notwithstanding the foregoing, the General Partner may amend this
Agreement at any time, in whole or in part, without the consent of any Limited
Partner to enable the Partnership to (i) comply with the requirements of the
“Safe Harbor” Election within the meaning of the Proposed Revenue Procedure of
Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation Section 1.83-3(e)(1)
or Proposed Treasury Regulation Section 1.704-1(b)(4)(xii) at such time as such
proposed Procedure and Regulations are effective and to make any such other
related changes as may be required by pronouncements or Treasury Regulations
issued by the Internal Revenue Service or Treasury Department after the date of
this Agreement, (ii) enable, when applicable, the Partnership (or the
Partnership Representative) to comply with the BBA Audit Rules or to make any
elections or take any other actions available thereunder, and (iii) comply with
applicable law; provided that, unless otherwise provided in a Limited Partner’s
Award Letter, any amendment pursuant to clause (i) that would cause a Limited
Partner’s rights to allocations and distributions to suffer a material adverse
change may be made only if the written consent of such Limited Partner is
obtained prior to the effectiveness thereof. For the avoidance of doubt, an
adjustment of Points shall not be considered an amendment.
(b)    Notwithstanding the provisions of this Agreement, including Section
9.1(a), it is hereby acknowledged and agreed that the General Partner on its own
behalf or on behalf of the Partnership without the approval of any Limited
Partner or any other Person may enter into one or more side letters or similar
agreements (“Other Agreements”) with one or more Limited Partners which have the
effect of establishing rights under, or altering or supplementing the terms of
this Agreement. The parties hereto agree that any terms contained in an Other
Agreement with one or more Limited Partners shall govern with respect to such
Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any Other Agreements shall be binding upon the Partnership or the
General Partner, as applicable, and the signatories thereto as if the terms were
contained in this Agreement, but no such Other Agreement between the General
Partner and any Limited Partner or Limited Partners and the Partnership shall
adversely amend the contractual rights or obligations of any other Limited
Partner without such other Limited Partner’s prior consent.
(c)    The provisions of this Agreement that affect the terms of any
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of the applicable Co-




xxxvii



--------------------------------------------------------------------------------

 


Investors (A) Entity, which has executed this Agreement exclusively for purposes
of confirming the foregoing.

Section 9.2    Special Power-of-Attorney

(a)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the Cayman Islands or any other jurisdiction, or any political
subdivision or agency thereof, or which such legal counsel may deem necessary or
appropriate to effectuate, implement and continue the valid and subsisting
existence and business of the Partnership as a limited partnership or
partnership in which the limited partners thereof enjoy limited liability;
(iii)    any written notice or letter of resignation from any board seat or
office of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(iv)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.6(c)).
(b)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment to the Certificate or this Agreement or any action by or with
respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is intended to secure a proprietary interest of the General
Partner and the performance of the obligations of each Limited Partner under
this Agreement, and as such:




xxxviii



--------------------------------------------------------------------------------

 


(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power-of-attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.

Section 9.3    Notices

Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications.

Section 9.4    Agreement Binding Upon Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable

Section 9.5    Good Faith; Discretion



To the fullest extent permitted by law and notwithstanding any other provision
of this Agreement or in any agreement contemplated herein or applicable
provisions of law or equity or otherwise, whenever in this Agreement the General
Partner is permitted or required to make a decision (a) in its “sole and
absolute discretion,” “sole discretion” or “discretion,” the General Partner
shall be entitled to consider only such interests and factors as it desires,
including its and its Affiliates’ own interests, and shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Partnership or any other Person, or (b) in its “good faith” or under another
express standard, the General Partner shall act under such express standard and
shall not be subject to any other or different standard.

Section 9.6    Merger, Consolidation, etc.





xxxix



--------------------------------------------------------------------------------

 


(a)    To the maximum extent permitted by law, subject to Section 9.6(b) and
Section 9.6(c), the Partnership may merge or consolidate with or into one or
more limited partnerships formed under any applicable law or other business
entities under any applicable law pursuant to a written plan of merger or
consolidation which has been approved by the General Partner.
(b)    Subject to Section 9.6(c), but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, a written plan of merger or
consolidation approved in accordance with Section 9.6(a) may, to the extent
permitted by Section 9.6(a) and applicable law, (i) effect any amendment to this
Agreement, (ii) effect the adoption of a new exempted limited partnership
agreement for the Partnership if it is the surviving or resulting exempted
limited partnership in the merger or consolidation, or (iii) provide that the
exempted limited partnership agreement of any other constituent exempted limited
partnership to the merger or consolidation (including an exempted limited
partnership formed for the purpose of consummating the merger or consolidation)
shall be the exempted limited partnership agreement of the surviving or
resulting exempted limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which the General Partner has determined that
such transaction will, or will reasonably be likely to, result in any material
adverse change in the financial and other material rights of such Limited
Partner conferred by this Agreement and any Other Agreement entered into
pursuant to Section 9.1(b) or the imposition of any material new financial or
other obligation on such Limited Partner. Subject to the foregoing, the General
Partner may require one or more of the Limited Partners to sell, exchange,
transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.

Section 9.7    Governing Law; Dispute Resolution

(a)    This Agreement, and the rights and obligations of each and all of the
Partners hereunder, shall be governed by and construed in accordance with the
laws of the Cayman Islands, without regard to conflict of laws principles
thereof that would give effect to the laws of another jurisdiction.
(b)    Subject to Section 9.7(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement, will be settled
exclusively by arbitration, conducted before a single arbitrator in New York
County, New York (applying Cayman Islands law) in accordance with, and pursuant
to, the applicable rules of JAMS (“JAMS”). The arbitration shall be conducted on
a strictly confidential basis, and none of the parties shall disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action, to any third party, except as required by law, with the
sole exception of their legal counsel and parties engaged by that counsel to
assist in the arbitration process, who also shall be bound by these
confidentiality terms. The decision of the arbitrator will be final and binding
upon the parties hereto. Any arbitral award may be entered as




xl



--------------------------------------------------------------------------------

 


a judgment or order in any court of competent jurisdiction. Any party hereto may
commence litigation in court to obtain injunctive relief in aid of arbitration,
to compel arbitration, or to confirm or vacate an award, to the extent
authorized by the U.S. Federal Arbitration Act or the New York Arbitration Act.
The party that is determined by the arbitrator not to be the prevailing party
will pay all of the JAMS’s administrative fees and the arbitrator’s fee and
expenses. If neither party is so determined, such fees shall be shared. Each
party shall be responsible for such party’s own attorneys’ fees. IF THIS
AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE
PARTNERSHIP WAIVE AND COVENANT THAT THE PARTNER AND THE PARTNERSHIP WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AND AGREE THAT THE PARTNERSHIP OR ANY OF ITS AFFILIATES OR
ANY PARTNER MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE
OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTNERSHIP AND
ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNER, ON THE OTHER HAND, IRREVOCABLY
TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY PROCEEDING
PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.7 will prevent the General Partner or a Limited
Partner from applying to a court for preliminary or interim relief or permanent
injunction in a judicial proceeding (e.g., injunction or restraining order to
enforce any restrictive covenants against a Limited Partner), in addition to and
not in lieu of any other remedy to which it may be entitled at law or in equity,
if such relief from a court is necessary to preserve the status quo pending
resolution or to prevent serious and irreparable injury in connection with any
breach or anticipated breach of covenants to which a Limited Partner is subject;
provided, however, that all parties explicitly waive all rights to seek
preliminary, interim, injunctive or other relief in a judicial proceeding and
all parties submit to the exclusive jurisdiction of the forum described in
Section 9.7(b) hereto, for any dispute or claim concerning continuing
entitlement to distributions or other payments, even if such dispute or claim
involves or relates to any covenant to which a Limited Partner is subject. For
the purposes of this Section 9.7(c), each party hereto consents to the exclusive
jurisdiction and venue of the courts of the state and federal courts within the
County of New York in the State of New York.

Section 9.8    Termination of Right of Action

Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may




xli



--------------------------------------------------------------------------------

 


be brought and irrespective of the residence of any such Partner, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises.

Section 9.9    Not for Benefit of Third Parties

Except with respect to the rights of the Covered Persons hereunder, each of whom
shall be intended beneficiary and shall be entitled to enforce the provisions of
Section 5.7 as if it were a party to this Agreement, the provisions of this
Agreement are intended only for the regulation of relations among Partners and
between Partners and former or prospective Partners and the Partnership. This
Agreement is not intended for the benefit of any Person who is not a Partner,
and no rights are intended under the Contracts (Rights of Third Parties) Law,
2014 to enforce any term of this Agreement. Notwithstanding any term of this
Agreement, the consent of or notice to any person who is not a party to this
Agreement shall not be required for any termination, rescission or any agreement
to any variation, waiver, assignment, release or settlement under this Agreement
at any time.

Section 9.10    Reports

As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss and (ii) the aggregate net
profits or net losses allocated by the Fund General Partners to the Partnership
for such year.

Section 9.11    Filings

The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for U.S. federal, state and local income tax purposes.

Section 9.12    Counterparts

This Agreement may be executed in one or more counterparts, including by
facsimile or other electronic signature. All such counterparts so executed shall
constitute an original agreement binding on all the parties, but together shall
constitute but one instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a deed,
on the date first set forth above.


GENERAL PARTNER:


APOLLO GLOBAL CARRY POOL GP, LLC, WITH RESPECT TO SERIES A


By:
APH Holdings, L.P., its sole member



By:
Apollo Principal Holdings III GP, Ltd.,

its general partner


By: /s/ Shari Verschell                
Name: Shari Verschell    
    Title: Vice President     
Witness: /s/ Juliette Sandleitner            
Name: Juliette Sandleitner    
    




INITIAL LIMITED PARTNER:
(solely for the purpose of Section 9.2)

APOLLO PRINCIPAL HOLDINGS VI GP, LLC

By: /s/ Shari Verschell                
Name: Shari Verschell    
    Title: Vice President
Witness: /s/ Juliette Sandleitner            
Name: Juliette Sandleitner    




xlii



--------------------------------------------------------------------------------









LIMITED PARTNERS:




On behalf of all Limited Partners listed on the Register of Partners:
By: Apollo Global Carry Pool GP, LLC, with respect to Series A


By:
APH Holdings, L.P.,

its sole member


By:
Apollo Principal Holdings III GP, Ltd.,

its general partner


By: /s/ Shari Verschell                
Name: Shari Verschell    
    Title: Vice President
Witness: /s/ Juliette Sandleitner            
Name: Juliette Sandleitner




Apollo Global Carry Pool Aggregator II, L.P.
Amended and Restated Exempted Limited Partnership
Agreement Signature Page



